Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Amendment on 5/10/2022 with claims 1-10 are pending in the Application and claims 9-10 withdrawn  from consideration as directed to non-elected invention 

Examiner’s Amendment.

2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
	- Cancels withdrawn non-elected (without traverse) claims 9-10. --
 
Reason for allowance
 
 
3.	Claims 1-8 are allowed.
The following is an examiner’s statement of reason for allowance: 
None of the references of record teaches or suggests the claimed DISPLAY PANEL having the limitations:
--"a thin film transistor disposed on a surface of one side of the substrate;
a pixel layer disposed on a surface of one side of the thin film transistor away
from the substrate; and
a thin film encapsulation layer disposed on a surface of one side of the pixel layer away from the thin film transistor;
wherein the thin film encapsulation layer comprises:
a cover layer disposed on an upper surface of the pixel electrode layer;
a lithium fluoride layer disposed on an upper surface of the cover layer;
a spacer protruding from an upper surface of the lithium fluoride layer;
a first inorganic layer directly disposed on an upper surface defined by the lithium fluoride layer and the spacer, and elevated from the spacer;
a first organic layer disposed on a surface of one side of the first inorganic layer away from the pixel layer;
a second organic layer disposed on a surface of one side of the first organic layer away from the first inorganic layer, wherein the first organic layer is disposed between the first inorganic layer and the second organic layer.”--.
In combination with all other limitations as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.


                                                     CONCLUSION

5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached On Monday-Friday 9.30 AM- 6.30 PM US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

      
                       /THINH T NGUYEN/                       Primary Examiner, Art Unit 2897